


Exhibit 10.4
MASTER TERMINALLING SERVICES AGREEMENT – SOUTHERN CALIFORNIA
This Master Terminalling Services Agreement – Southern California (the
“Agreement”) is dated as of June 1, 2013, by and between Tesoro Refining &
Marketing Company LLC, a Delaware limited liability company (“TRMC”), Tesoro
Logistics Operations LLC, a Delaware limited liability company (“TLO”), and for
purposes of Section 34(a) only, Tesoro Logistics GP, LLC, a Delaware limited
liability company (“General Partner”), and Tesoro Logistics LP, a Delaware
limited partnership (“Partnership”).
RECITALS
WHEREAS, TRMC has agreed to purchase certain assets pursuant to the Purchase and
Sale Agreement dated August 8, 2012 by and among the Sellers named therein and
TRMC (the “BP Purchase Agreement”), which assets include the Storage Facility
(the “Assets”);
WHEREAS, on the Closing Date, immediately after TRMC’s acquisition of the Assets
pursuant to the BP Purchase Agreement, TRMC desires to contribute the Assets to
the General Partner, the General Partner desires to contribute the Assets to the
Partnership and the Partnership desires to contribute the Assets to TLO, all on
the terms and conditions set forth in that certain Contribution, Conveyance and
Assumption Agreement dated May 17, 2013 (the “Contribution Agreement”);
WHEREAS, by virtue of their indirect ownership interests in the Partnership,
TRMC has an economic interest in the financial and commercial success of the
Partnership and its operating subsidiary, TLO; and
WHEREAS, TRMC and TLO desire to enter into this agreement to memorialize the
terms of their commercial relationship related to the subject matter hereof.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties (as defined below) to this Agreement hereby agree as
follows:
1.
DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.
“Additized Gasoline” has the meaning set forth in Section 8(b).
“Agreement” has the meaning set forth in the Preamble.
“Ancillary Services” has the meaning set forth in Section 4(c).
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.




--------------------------------------------------------------------------------




“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.
“Base Gasoline” has the meaning set forth in Section 8(b).
“Biodiesel” has the meaning set forth in Section 9(a).
“Biodiesel Facilities” has the meaning set forth in Section 9(a).
“Blending Instructions” has the meaning set forth in Section 10(c).
“bpd” means Barrels per day.
“BP Purchase Agreement” has the meaning set forth in the Recitals.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
“Capacity Resolution” has the meaning set forth in Section 29(c).
“Carrier” means a third-party agent or contractor hired by TRMC, who is in the
business of transporting Products via tank trucks.
“Commencement Date” has the meaning set forth in Section 2.
“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.
“Contribution Agreement” has the meaning set forth in the Recitals.
“Curtailment Fee” has the meaning set forth in Section 27(b).
“Dedicated Tanks” has the meaning set forth in Section 6(a).
“Diesel Additive Facilities” has the meaning set forth in Section 8(c).
“DCA” has the meaning set forth in Section 8(b).

2









--------------------------------------------------------------------------------




“EPA” has the meaning set forth in Section 8(b).
“Ethanol Services” has the meaning set forth in Section 10(a).
“Excess Amount” has the meaning set forth in Section 5(d).
“Extension Period” has the meaning set forth in Section 3.
“Force Majeure” means events or circumstances, whether foreseeable or not, not
reasonably within the control of TLO and which, by the exercise of due
diligence, TLO is unable to prevent or overcome, that prevent performance of
TLO’s obligations, including: acts of God, strikes, lockouts or other industrial
disturbances, wars, riots, fires, floods, storms, orders of Governmental
Authorities, explosions, terrorist acts, breakage, accident to machinery,
equipment, storage tanks or lines of pipe, and inability to obtain or
unavoidable delays in obtaining material or equipment and similar events.
“Force Majeure Notice” has the meaning set forth in Section 28(a).
“Force Majeure Period” has the meaning set forth in Section 28(a).
“General Partner” has the meaning set forth in the Preamble.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Initial Term” has the meaning set forth in Section 3.
“LAC” has the meaning set forth in Section 8(b).
“Minimum Throughput Commitment” has the meaning set forth in Section 5(d).
“Month” means a calendar month.
“Operating Capacity” means the effective storage capacity of a tank, taking into
account accepted engineering principles, industry standards, American Petroleum
Institute guidelines and Applicable Law, only as to Products that each tank is
capable of storing, within the requirements of applicable permit requirements
and under actual conditions as they may exist at any time. The current Operating
Capacity of each tank is listed on the applicable Terminal Service Order as of
the date of such Terminal Service Order.
“Partnership” has the meaning set forth in the Recitals.

3









--------------------------------------------------------------------------------




“Partnership Change of Control” means Tesoro Corporation ceases to possess,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the general partner of the Partnership, whether
through ownership of voting securities, by contract, or otherwise.
“Party” or “Parties” means that each of TRMC and TLO is a “Party” and
collectively are the “Parties” to this Agreement.
“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“Product” or “Products” means the petroleum products, ethanol or biofuels, crude
oil, Transmix, intermediate products and fuel oil described herein as being
handled under this Agreement.
“Receiving Party Personnel” has the meaning set forth in Section 36(d).
“Red Dye” has the meaning set forth in Section 8(d).
“Refinery” means TRMC’s refining facilities located in Los Angeles, California,
including the former BP refining facility located in Carson, California and the
TRMC refining facility located in Wilmington, California.
“Replacement Customer” has the meaning set forth in Section 33.
“Reserved Capacity” means the volume in bpd for each Terminal as set forth in
Schedule A attached hereto.
“Restoration” has the meaning set forth in Section 29(b).
“Shell Capacity” means the gross storage capacity of a tank for each respective
Product, based upon its dimensions, as set forth in an applicable Terminal
Service Order.
“Shortfall Payment” has the meaning set forth in Section 5(d).
“Stipulated Volume” means the volume in bpd as set forth for each Terminal on
Schedule A attached hereto.
“Storage First Offer Period” has the meaning set forth in Section 32.
“Storage Right of First Refusal” has the meaning set forth in Section 32.
“Storage Services Fee” has the meaning set forth in Section 6(a).
“Surcharge” has the meaning set forth in Section 12.

4









--------------------------------------------------------------------------------




“Tank Heels” consist of the minimum quantity of Product which either (a) must
remain in a tank during all periods when the tank is available for service to
keep the tank in regulatory compliance or (b) is necessary for physical
operation of the tank. 
“Term” has the meaning set forth in Section 3.
“Terminalling First Offer Period” has the meaning set forth in Section 31(b).
“Terminalling Right of First Refusal” has the meaning set forth in Section
31(b).
“Terminalling Service Fee” means, for a particular Terminal, for any Month
during the Term, the total fee per Barrel of throughput paid by TRMC during that
Month for terminalling and Ancillary Services at that Terminal, but excluding
the Storage Services Fee.
“Terminals” means the Terminals set forth on Schedule A attached hereto.
“Terminal Service Order” has the meaning set forth in Section 14(a).
“Termination Notice” has the meaning set forth in Section 28(a).
“Throughput Right of First Refusal” has the meaning set forth in Section 29(e).
“TLO” has the meaning set forth in the Preamble.
“Transmix” has the meaning set forth in Section 7.
“TRMC” has the meaning set forth in the Preamble.
“TRMC Termination Notice” has the meaning set forth in Section 28(b).
“ULSD” means ultra low sulfur diesel.
2.
COMMENCEMENT DATE

The “Commencement Date” will be June 1, 2013.
3.
TERM

The initial term of this Agreement shall commence on the Commencement Date and
shall continue through May 31, 2023 (the “Initial Term”); provided, however,
that TRMC may, at its option, extend the Initial Term for up to two (2) renewal
terms of five (5) years each (each, an “Extension Period”) by providing written
notice of its intent to TLO no less than three hundred sixty-five (365) calendar
days prior to the end of the Initial Term or the then-current Extension Period.
The Initial Term, and any extensions of this Agreement as provided above, shall
be referred to herein as the “Term.”

5









--------------------------------------------------------------------------------




4.
SERVICES

During the Term and subject to the terms and conditions of this Agreement, TLO
shall make available to TRMC the following services:
(a)    Commingled storage and throughput capacity pursuant to Section 5 below;
(b)    Dedicated storage pursuant to Section 6 below; and
(c)    Certain other services pursuant to Sections 7-10 below and other services
agreed to be provided pursuant to a Terminal Service Order (the “Ancillary
Services”).
5.
THROUGHPUT

(a)    Terminalling Service Fee. During the Term and subject to the terms and
conditions of this Agreement, TLO shall make available to TRMC at all times
commingled storage and throughput capacity for truck rack movements at each
respective Terminal sufficient to allow TRMC to throughput the Reserved Capacity
for such Terminal, and TRMC shall pay the Terminalling Service Fee for such
service, as set forth in a Terminal Service Order. Allocation of storage and
throughput capacity for separate Products at each Terminal shall be set forth in
a Terminal Service Order, if applicable. TLO shall not make any commitments to
third parties that would interfere with the ability of TRMC to throughput the
Reserved Capacity.
(b)    Excess Capacity. TRMC may throughput volumes in excess of the Reserved
Capacity, up to the then-available capacity of each Terminal, net of any
third-party commitments, as determined by TLO at any time, which allocation of
any excess capacity shall be in accordance with current practices, or as
otherwise may be set forth in a Terminal Service Order.
(c)    Removal of Equipment from Service. If at any time during the Term, any
tank, rack or other equipment or facility of TLO that is dedicated to TRMC or
otherwise being used to provide services hereunder, is removed from service, and
if removal of such tank, rack or other equipment or facility from service
restricts TRMC from being able to throughput the Reserved Capacity and receive
associated Ancillary Services at the Terminal where such tank, rack or other
equipment or facility is located, then until such tank, rack or other equipment
or facility is restored to service, TRMC’s Minimum Throughput Commitment shall
be reduced by the difference between the Stipulated Volume and the amount that
TRMC can effectively throughput at such location without restriction until such
tank, rack or other equipment or facility is restored to service. In the event
at any time this Agreement is terminated as to one or more Terminals, as
provided herein, then the Minimum Throughput Commitment shall thereafter be
reduced by the applicable Stipulated Volume for each Terminal that is no longer
subject to this Agreement.
(d)    Shortfall Payments. “Minimum Throughput Commitment” means the aggregate
Stipulated Volume (on a Monthly average basis) in bpd as set forth for all
Terminals on Schedule A attached hereto; provided however, that the Minimum
Throughput Commitment during the

6









--------------------------------------------------------------------------------




Month in which the Commencement Date occurs shall be prorated in accordance with
the ratio of the number of days including and following the Commencement Date in
such Month to the total number of days in such Month. If during any Month during
the Term, TRMC throughputs aggregate volumes greater than the Minimum Throughput
Commitment, then TRMC shall pay TLO an amount equal to the weighted average of
the amounts for each Terminal the volumes throughput by TRMC in excess of the
Stipulated Volume for such Terminal multiplied by the Terminalling Service Fee
paid by TRMC for that Terminal (the “Excess Amount”). If, during any Month
during the Term, TRMC throughputs aggregate volumes less than the Minimum
Throughput Commitment for such Month, then TRMC shall pay TLO an amount (a
“Shortfall Payment”) for any shortfall. Shortfall Payments shall be equal to the
weighted average of the amounts for each Terminal of the Terminalling Service
Fee paid by TRMC during that Month and the monthly shortfall at that Terminal.
The dollar amount of any Shortfall Payment paid by TRMC shall be posted as a
credit to TRMC’s account and may be applied against any Excess Amounts owed by
TRMC during any of the succeeding three (3) Months. For informational purposes
only, attached as Exhibit 2 hereto is a sample calculation demonstrating the
Shortfall Payment and its application. Credits will be applied in the order in
which such credits accrue and any remaining portion of the credit that is not
used by TRMC during the succeeding three (3) Months shall expire (e.g., a credit
that accrues in January will be available in February, March and April, will
expire at the end of April, and must be applied prior to applying any credit
which accrues in February).
(e)    Third Party Throughput Credit. If TLO throughputs volumes from third
parties (other than Replacement Customers) at the Terminals during any Month,
such volumes shall be applied as a credit against the Minimum Throughput
Commitment, up to a maximum of 6,500 bpd. All volumes throughput by Replacement
Customers shall be applied as a credit against the Minimum Throughput
Commitment.
6.
DEDICATED STORAGE

(a)    Storage Services Fee. TRMC shall pay a Monthly fee (the “Storage Services
Fee”) to reserve, on a firm basis, all of the existing aggregate Shell Capacity
of certain tanks (the “Dedicated Tanks”) as specified on a Terminal Service
Order. Such fee shall be payable by TRMC on a Monthly basis throughout the Term
of the Agreement, regardless of the actual volumes of Products stored by TLO on
behalf of TRMC; provided, however, that the Parties shall from time to time
negotiate an appropriate adjustment to such fee if the following conditions are
met: (i) TRMC requires the full Operating Capacity of the Dedicated Tanks, (ii)
the full Operating Capacity of the Tanks is not available to TRMC for any reason
(other than any reason resulting from or relating to actions or inactions by
TRMC), and (iii) TLO is unable to otherwise accommodate the actual volumes of
Products required to be stored by TRMC pursuant to the terms of this Agreement.
Unless otherwise agreed, such adjustment shall be made in proportion to the
reduction in Operating Capacity for any time period compared with the Operating
Capacity then in effect for the affected Dedicated Tanks pursuant to the
mutually agreed Terminal Service Orders. The Parties recognize that the existing
Operating Capacity of certain tanks is less than the Shell Capacity of such
Dedicated Tanks, but the Parties

7









--------------------------------------------------------------------------------




acknowledge and agree that the Storage Services Fee shall be set in terms of a
dollar-per-Barrel per Month rate based on Shell Capacity in the applicable
Terminal Service Order. Such Storage Services Fee shall include all storage,
pumping, and transshipment between and among the Dedicated Tanks.
(b)    Storage Services Fee. The Storage Services Fee shall be calculated using
the per Barrel rate set forth on the initial Terminal Service Order executed
effective as of the Commencement Date for the then-existing aggregate Shell
Capacity of the tanks specified in such initial Terminal Service Order. The
Storage Services Fee owed during the Month in which the Commencement Date
occurs, if less than a full calendar Month, shall be prorated in accordance with
the ratio of (i) the number of days in such Month during which this Agreement is
effective to (ii) the total number of days in such Month.
7.
PRODUCT DOWNGRADE AND INTERFACE

TLO shall account for the volume of Product downgraded, and TRMC’s inventory of
Products and/or interface shall be adjusted, provided that, interface volume
(“Transmix”) received shall be allocated (a) in the case of dedicated storage,
entirely to TRMC and (b) in the case of commingled storage, among TRMC and other
customers receiving Products generating such Transmix in the same shipment or
stored in commingled storage in proportion to each customer’s volume of Products
in such shipment or storage. TRMC shall remove its Transmix upon notice from TLO
and shall be subject to applicable Transmix handling fees upon its removal, as
provided in a Terminal Service Order. If Transmix is not removed within fifteen
(15) Business Days after notification (such time period to be extended to the
extent of any delay or hindrance by TLO, its agents or contractors for any
reason), TLO shall have the right to sell such Transmix at market rates and
return any proceeds to TRMC, less applicable Transmix handling fees in effect at
the time of such sale. Product downgraded as a result of ordinary Terminal or
pipeline operations including line flushing, rack meter provings or other
necessary Terminals operations shall not constitute losses for which TLO is
liable to TRMC.
8.
ADDITIZATION OPTIONS

(a)    At each Terminal, TLO shall provide equipment for the injection of
additives, as provided below. TRMC shall designate pursuant to a Terminal
Service Order which additive injection service shall be provided.
(b)    DCA Additization. All gasoline Product leaving the Terminals shall be
additized (“Additized Gasoline”). As an exception, TLO shall accommodate a
request from TRMC to lift base gasoline from the Terminals. In that case, the
bill of lading issued by TLO shall label all such Product as base gasoline
(“Base Gasoline”). TLO shall provide a generic Deposit Control Additive (“DCA”)
injection service, including all required reporting and record keeping
prescribed by Applicable Law. The additive supplied shall be an Environmental
Protection Agency (“EPA”) certified DCA. Subject to the other provisions hereof,
TRMC may request TLO to instead inject a different proprietary DCA into certain
gasoline delivered hereunder, instead of the generic DCA provided by TLO, and
TLO shall accommodate such requests pursuant to a

8









--------------------------------------------------------------------------------




Terminal Service Order specifying the specific additization required and fees to
be charged for its injection, subject to TRMC providing a suitable Additized
Gasoline system for such proprietary additive. TLO shall ensure that such
additive is injected into all appropriate gasoline Product delivered to TRMC at
a rate no lower than the Lowest Allowable Concentration (“LAC”) at which such
additive was certified. The gasoline additization rate shall be determined by
TRMC, but shall not be less than 1.1 times the LAC specified by the respective
additive manufacturer or supplier. Notwithstanding the above, TRMC shall be
solely responsible for registering with the EPA or any other government agency
its use of generic or proprietary additive in its fuels, as required by
Applicable Law. TRMC shall submit, to each applicable Terminal, evidence of
registration in compliance with 40 C.F.R. Part 80. TRMC shall also be
responsible for full compliance with any quarterly or other regulatory
reporting, and any other requirements under Applicable Law related to use of
generic or proprietary additive in TRMC’s Product.
(c)    Lubricity and Conductivity Additization. TLO owns, maintains and operates
diesel lubricity and conductivity additive injection facilities (the “Diesel
Additive Facilities”) at each of the Terminals. TLO shall continue to maintain
and operate such Diesel Additive Facilities in accordance with customary
industry standards during the Term, including all required reporting and record
keeping prescribed by Applicable Law. During the Term, TLO shall arrange for
purchase and delivery of any and all required lubricity and conductivity
additive for injection through the Diesel Additive Facilities at the Terminals.
During the Term, TLO shall inject into all ULSD delivered to TRMC at the
Terminals an amount of lubricity and conductivity additive that TLO determines
to be sufficient to comply with current ASTM diesel lubricity and conductivity
specifications. TLO shall, upon request, provide TRMC with documentation of
additive specifications and additive injection, which TLO shall keep on file at
each Terminal.
(d)    Red Dye Additization. TLO shall provide a generic red dye additive (“Red
Dye”) injection service for diesel, including all required reporting and
recordkeeping prescribed by Applicable Law. TLO shall be responsible for
determining the injection rates, Red Dye inventory levels, meter readings, and
calculations of actual treat rates, in compliance with the minimum levels
prescribed by the Internal Revenue Service. TRMC is responsible for designating
which of its accounts shall be authorized to use Red Dye diesel injection
services. TLO equipment shall enable designated Carriers and accounts to inject
Red Dye upon request prior to loading diesel Product at Terminals. TRMC’s
Carrier shall be solely responsible for designating that a load of diesel
Product be injected with Red Dye, and TLO shall have no liability with regard to
whether a load of Product is additized with Red Dye. TLO shall not be
responsible for any loss, damage or liability that arises from Carrier injecting
or failing to inject Red Dye into TRMC’s Product, unless caused by TLO’s
equipment failure or negligence.
(e)    Responsibility for Provision of Additive. For any additization services
provided pursuant to this Section 8, TLO shall be responsible for providing
generic additives, and TRMC shall be responsible for providing any special or
proprietary additives requested by TRMC.

9









--------------------------------------------------------------------------------




(f)    Special Additive Equipment. As set forth in a Terminal Service Order, and
subject to the other provisions set forth herein and the availability of
suitable space in a Terminal, TRMC shall have the option of having TLO install
and maintain at the Terminals, at TRMC’s sole risk, cost and expense, such
special additive equipment as may be desirable for Products to be delivered to
TRMC's account hereunder. The engineering and installation of any fixture,
equipment or appurtenance placed on the Terminals in respect thereof shall be
subject to TLO’s prior approval and supervision. During the Term, TLO shall
operate the special additive equipment with any fees therefor to be set forth in
a Terminal Service Order. Upon the expiration of the Term, TLO will have the
option to purchase the special additive equipment for a price to be set forth in
a Terminal Service Order.
9.
BIODIESEL SERVICES

(a)    Biodiesel Facilities. TLO shall operate B99/B100 (“Biodiesel”) truck
rack, tank and inbound manifold blending facilities (the “Biodiesel Facilities”)
at certain Terminals. The Biodiesel Facilities are intended to provide a means
to blend Biodiesel with ULSD. TRMC shall be required to keep a Tank Heel
inventory in the Biodiesel tanks in proportion with the number of active
inventory holders in the tanks.
(b)    Payment. TRMC shall pay TLO for the Biodiesel blending and throughput
provided by TLO as set forth in a Terminal Service Order.
(c)    Biodiesel Services Provided. TLO shall (i) coordinate with TRMC the
scheduling of Biodiesel trucks from TRMC to the Terminals; (ii) provide
necessary services to convey TRMC’s Biodiesel from trucks to appropriate
Biodiesel storage tanks where it shall be stored until blended with ULSD and
delivered to TRMC; and (iii) blend and inject TRMC’s Biodiesel into TRMC’s ULSD
in accordance with TRMC’s instructions and Applicable Law. Any new equipment
necessary for the services in this Section 9(c) shall be specified in a Terminal
Service Order.
10.
ETHANOL BLENDING SERVICES

(a)    Services and Equipment. Where ethanol receiving, storage and blending
facilities are available at a Terminal, and upon TRMC’s request pursuant to a
Terminal Service Order, TLO shall receive, store and blend ethanol into TRMC’s
gasoline at a Terminal (“Ethanol Services”). TLO shall provide and operate all
equipment required for the Ethanol Services. The equipment shall consist of
truck and/or rail unloading racks, tanks, pumps, motors, injectors, computer
control, and any other ancillary equipment necessary for the providing of the
Ethanol Services.
(b)    Ethanol Inventories. TRMC shall be solely responsible for supplying
inventories of ethanol at its own expense, including the scheduling and
transporting of ethanol into the Terminals, subject to mutually agreeable notice
and scheduling procedures. TLO shall receive TRMC’s ethanol into fungible
ethanol storage at the Terminal, unless otherwise specified in a Terminal
Service Order.

10









--------------------------------------------------------------------------------




(c)    Blending Instructions. Upon a request from TRMC for Ethanol Services, a
Terminal Service Order shall provide the desired blending ratio of ethanol to
gasoline at each applicable Terminal, including the minimum Octane (R+M/2)
rating (“Blending Instructions”), for each grade of TRMC’s gasoline Product,
prior to blending. TLO shall not change the blending ratios without the prior
written authorization of TRMC.
(d)    Records. TLO shall maintain for a minimum of five (5) years written or
electronic records of the type and volume of oxygenate blended into TRMC’s
gasoline.
(e)    Quality Assurance. TLO shall maintain an industry standard quality
assurance oversight program of the ethanol blending process. TLO shall provide
TRMC with an annual report at the end of each calendar year that, at a minimum,
summarizes the volume of TRMC’s gasoline received by TLO, the volume of
oxygenate added to TRMC’s gasoline and total volume of blended gasoline. TLO
will provide such report within fifteen (15) Business Days of TRMC’s written
request.
(f)    Monitoring. TLO shall allow TRMC or its agents to monitor the oxygenate
blending operation by periodic audit, sampling, testing and/or records review to
ensure the overall volumes and type of oxygenate blended into gasoline is
consistent with the oxygenate claimed by TRMC as required by 40 CFR
80.101(d)(4)(ii)(B)(2). The scope and type of such audits will be negotiated in
good faith by the Parties in advance via written notice.
(g)    TRMC Liability. TLO shall rely on Blending Instructions and data provided
by TRMC in performing its obligations under this Agreement. TRMC agrees to be
solely responsible for all claims arising from TLO’s use of or reliance on these
Blending Instructions and data.
(h)    Condition. When performing the Ethanol Services as per TRMC’s Blending
Instructions, TLO shall not certify to TRMC or any third-party that blended
gasoline does or shall meet ASTM D 4814 or any federal, state, or local
regulatory specifications. TRMC agrees that it is receiving from TLO the Blended
Gasoline in an “AS IS, WHERE IS” condition without warranties of any kind,
including any warranties of merchantability or fitness for a particular purpose,
or its ability to meet ASTM or regulatory specifications.
11.
REIMBURSEMENT FOR NEWLY IMPOSED TAXES AND REGULATORY FEES; EXCISE TAXES

(a)    Prompt Reimbursement. TRMC shall promptly pay or reimburse TLO for any
newly imposed taxes, levies, royalties, assessments, licenses, fees, charges,
surcharges and sums due of any nature whatsoever (other than income taxes, gross
receipt taxes and similar taxes) by any federal, state or local government or
agency that TLO incurs on TRMC’s behalf for the services provided by TLO under
this Agreement. If TLO is required to pay any of the foregoing, TRMC shall
promptly reimburse TLO in accordance with the payment terms set forth in this
Agreement. Any such newly imposed taxes or regulatory fees as provided for in
this Section 11(a) shall be specified in an applicable Terminal Service Order.

11









--------------------------------------------------------------------------------




(b)    Excise Tax Certification. Upon written request by TLO, TRMC shall supply
TLO with a completed signed original notification certificate of gasoline and
diesel fuel registrant as required by the Internal Revenue Service’s excise tax
regulation. TRMC further agrees to comply with all Applicable Law with respect
to such taxes.
(c)    Exemption Certification. If TRMC is exempt from the payment of any taxes
allocated to TRMC under the foregoing provisions, TRMC shall furnish TLO with
the proper exemption certificates.
12.
EXPENDITURE REQUIRED BY NEW LAWS AND REGULATIONS

(a)    Surcharge. If, during the Term, any existing laws or regulations are
changed or any new laws or regulations are enacted that require TLO to make
substantial and unanticipated expenditures (whether capitalized or otherwise)
with respect to the Terminals, TLO may, subject to the terms of this Section 12,
impose a surcharge (“Surcharge”), as set forth in a Terminal Service Order, to
cover TRMC’s pro rata share of the cost of complying with these laws or
regulations, based upon the percentage of TRMC’s use of the services or
facilities impacted by such new laws or regulations.
(b)    Notification and Mitigation. TLO shall notify TRMC of any proposed
Surcharge to be imposed pursuant to Section 12(a). TLO and TRMC then shall
negotiate in good faith for up to thirty (30) days to mutually determine the
effect of the change in law or regulation or new law or regulation, the cost
thereof, and how such cost shall be amortized as a Surcharge, with the
understanding that TLO and TRMC shall use their reasonable commercial efforts to
mitigate the impact of, and comply with, these laws and regulations. Without
limiting the foregoing, if expenditures requiring a Surcharge may be avoided or
reduced through changes in operations, then the Parties shall negotiate in good
faith to set forth the appropriate changes in a Terminal Service Order to
evidence the reduction of the amount of a Surcharge while leaving the Parties in
the same relative economic position they held before the laws or regulations
were changed or enacted.
(c)    Less Than 15% Surcharge. In the event any Surcharge results in less than
a fifteen percent (15%) increase in the applicable service fee and Terminal
affected, TRMC will be assessed such Surcharge on all future invoices during the
period in which such Surcharge is in effect for the applicable amortization
period, and TLO shall not terminate the affected service from this Agreement.
(d)    15% or More Surcharge. In the event any Surcharge results in a fifteen
percent (15%) or more increase in the applicable service fee in accordance with
Section 12(a), TLO shall notify TRMC of the amount of the Surcharge required to
reimburse TLO for its costs, plus carrying costs, together with reasonable
supporting detail for the nature and amount of any such Surcharge.

12









--------------------------------------------------------------------------------




(i)    If within thirty (30) days of such notification provided in this Section
12(d), TRMC does not agree to pay such Surcharge or to reimburse TLO up front
for its costs, TLO may elect to either:
a.
require TRMC to pay such Surcharge, up to a fifteen percent (15%) increase in
the applicable service fee; or

b.
terminate the affected Terminal(s) or other facilities from this Agreement upon
notice to TRMC.

(ii)    TLO’s performance obligations under this Agreement shall be suspended or
reduced during the above thirty (30) day period to the extent that TLO would be
obligated to make such expenditures to continue performance during such period.
(e)    Payment of Surcharge. TRMC may, at its option, elect to pay the Surcharge
by one of the two following methods, to be selected within thirty (30) days of
the date TLO notifies TRMC of the proposed Surcharge:
(i)    TRMC may pay the Surcharge to TLO in full upon completion of a project;
or
(ii)    TRMC may pay a Surcharge in monthly installments pursuant to the
following conditions:
a.
the Surcharge payment obligation shall commence upon completion of a project,
with the first Surcharge payment to be made in accordance with the first invoice
delivered by TLO following completion of the construction; and

b.
the outstanding principal balance of TRMC’s payment obligation shall bear
interest at a per annum rate of nine percent (9%), and shall be repaid in equal
monthly installments of principal and interest, with such payment to be based on
the outstanding principal balance amortized over (x) five (5) years, or (y) the
number of years remaining in the Term, whichever time period is shorter;
provided, however, that if this Agreement is terminated pursuant to Sections 28,
29 or 30, then the remaining unpaid principal balance of TRMC’s will be due and
payable within thirty (30) days of the date of such termination hereunder.

13.
REIMBURSEMENT FOR TANK CLEANING AND CONVERSION

(a)    Reimbursement for Tank Cleaning. If any dedicated tanks are removed from
service or cleaning of any tanks is performed by TLO at the specific request of
TRMC, TRMC shall bear (or reimburse TLO) for all costs to clean, degas or
otherwise prepare the tank(s)

13









--------------------------------------------------------------------------------




including, without limitation, the cost of removal, processing, transportation,
disposal, of all waste and the cost of any taxes or charges TLO may be required
to pay in regard to such waste. For any tanks that are dedicated to TRMC for
segregated storage of TRMC’s Products as set forth in any Terminal Service
Order, TRMC agrees to reimburse TLO for the reasonable cost of changes necessary
to return the dedicated storage tanks to TLO on termination of their dedication
for segregated storage under this Agreement, in the same condition as originally
received less normal wear and tear, unless otherwise mutually agreed by the
Parties.
(b)    Reimbursement for Tank Conversion. If TRMC requests that any dedicated
tank be changed for storage of a different grade or type of Product, TLO shall
agree in good faith to a change in such service, if the same can be accomplished
in accordance with reasonable commercial standards, accepted industry and
engineering guidelines, permit requirements and Applicable Law. If any such
modifications, improvements, vapor recovery, cleaning, degassing, or other
preparation of the Tanks is performed by TLO at the request of TRMC, TRMC shall
bear all direct costs attributable thereto, including, without limitation, the
cost of removal, processing, transportation, and disposal of all waste and the
cost of any taxes or mutually agreed charges TLO may be required to pay in
regard to such waste, which costs shall be set forth on the applicable Terminal
Service Order.
14.
TERMINAL SERVICE ORDERS; PAYMENT

(a)    Description. TLO and TRMC shall enter into one or more terminal service
orders for each Terminal substantially in the form attached hereto as Exhibit 1
(each, a “Terminal Service Order”). Upon a request by TRMC pursuant to this
Agreement or as deemed necessary or appropriate by TLO in connection with the
services to be delivered pursuant hereto, TLO shall generate a Terminal Service
Order to set forth the specific terms and conditions for providing the
applicable services described therein and the applicable fees to be charged for
such services. No Terminal Service Order shall be effective until fully executed
by both TLO and TRMC.
(b)    Included Items. Items available for inclusion on a Terminal Service Order
include, but are not limited to, the following:
(i)    allocation of throughput capacity by Product and by Terminal, and the
rates by Product for determining the Terminalling Service Fee pursuant to
Section 5;
(ii)    identification of tanks to be utilized for dedicated storage tanks and
the Storage Services Fee pursuant to Section 6;
(iii)    Transmix handling fees pursuant to Section 7;
(iv)    additization pursuant to Section 8;
(v)    special or proprietary additive injection services, including any
installation and maintenance of special additive equipment, pursuant to Section
8(f), and the fees related thereto;

14









--------------------------------------------------------------------------------




(vi)    biodiesel services and new equipment pursuant to Section 9(c) and the
fees related thereto;
(vii)    ethanol blending services pursuant to Section 10 and the fees related
thereto;
(viii)    reimbursement related to newly imposed taxes pursuant to Section 11;
(ix)    Surcharges related to expenditures as a result of newly imposed laws and
regulations pursuant to Section 12;
(x)    tank cleaning or conversion pursuant to Section 13; and
(xi)    any other services as may be agreed.
(c)    Invoices. TLO shall invoice TRMC on a monthly basis and TRMC shall pay
all amounts due under this Agreement and any Terminal Service Order no later
than ten (10) calendar days after TRMC’s receipt of TLO’s invoices. Any past due
payments owed by either Party shall accrue interest, payable on demand, at the
lesser of (i) the rate of interest announced publicly by JPMorgan Chase Bank, in
New York, New York, as JPMorgan Chase Bank’s prime rate (which Parties
acknowledge and agree is announced by such bank and used by the Parties for
reference purposes only and may not represent the lowest or best rate available
to any of the customers of such bank or the Parties), plus four percent (4%),
and (ii) the highest rate of interest (if any) permitted by Applicable Law, from
the due date of the payment through the actual date of payment.
(d)    Fee Increases. Any fees of a fixed amount set forth in this Agreement and
any Terminal Service Order shall be increased on January 1 of each year of the
Term, commencing on January 1, 2014, by a percentage equal to the positive
change, if any, in the CPI-U (All Urban Consumers) during the first twelve (12)
Month period beginning fifteen (15) Months preceding such January 1, as reported
by the Bureau of Labor Statistics.
(e)    Conflict between Agreement and Terminal Service Order. In case of any
conflict between the terms of this Agreement and the terms of any Terminal
Service Order, the terms of the applicable Terminal Service Order shall govern.
15.
CUSTODY TRANSFER AND TITLE

(a)    Product Custody. For Product received into a Terminal by pipeline,
custody of the Product shall pass to TLO at the flange where it enters the
Terminal’s receiving line. For Product delivered by a Terminal into a pipeline,
custody of the Product shall pass to TRMC at the flange where it exits the
Terminal’s delivery line.
(b)    Custody of Truck Receipts and Deliveries. For receipts and deliveries to
or from trucks, custody shall pass at the flange where the hoses at TLO’s
facility interconnect with the truck.

15









--------------------------------------------------------------------------------




(c)    Title Transfer. Upon re-delivery of any Product to TRMC’s account, TRMC
shall become solely responsible for any loss, damage or injury to Person or
property or the environment, arising out of transportation, possession or use of
such Product after transfer of custody and the loss allowance provisions hereof
shall apply to Product while in TLO’s custody. Title to all of TRMC’s Product
received in the Terminals shall remain with TRMC at all times. Both Parties
acknowledge that this Agreement represents a bailment of Products by TRMC to TLO
and not a consignment of Products, it being understood that TLO has no authority
hereunder to sell or seek purchasers for the Products of TRMC, except for
Transmix as provided in Section 7 above. TRMC hereby warrants that it shall, at
all times, have good title to and the right to deliver, throughput, store and
receive Products pursuant to the terms of this Agreement.
16.
PRODUCT QUALITY

(a)    Product Specifications of Delivered Products. TRMC warrants that all
Products delivered under this Agreement shall meet the latest applicable
pipeline specifications or mutually agreed upon specifications for that Product
upon receipt at the applicable Terminal and contain no deleterious substances or
concentrations of any contaminants that may make it or its components
commercially unacceptable in general industry application. TRMC shall not
deliver to any of the Terminals any Products which: (i) would in any way be
injurious to any of the Terminals; (ii) would render any of the Terminals unfit
for the proper storage of similar Products; (iii) would contaminate or otherwise
downgrade the quality of the Products stored in commingled storage; (iv) may not
be lawfully stored at the Terminals; or (v) otherwise do not meet applicable
Product specifications for such Product that are customary in the location of
the Terminal. If, however, there are Products that do not have such applicable
specifications, the specifications shall be mutually agreed upon by the Parties.
Should TRMC’s commingled Products not comply with the minimum quality standards
set forth in this Agreement, TRMC shall be liable for all loss, damage and cost
incurred thereby, including damage to Products of third parties commingled with
TRMC’s unfit Products.
(b)    Product Specifications of Commingled Storage. TLO shall have the right to
store compatible Products received for TRMC’s account with Products belonging to
TLO or third parties in TLO’s commingled storage tanks. TLO shall handle TRMC’s
fungible Products in accordance with TLO’s prevailing practices and procedures
for handling such Products. The quality of all Products tendered into commingled
storage for TRMC’s account shall be verified either by TRMC’s refinery analysis
or supplier’s certification, such that Products so tendered shall meet TLO’s
Product specifications. All costs for such analysis shall be borne solely by
TRMC. TLO shall have the right to sample any Product tendered to the Terminals
hereunder. The cost of such sampling shall be borne solely by TLO. All Products
returned to TRMC shall comply with Product specifications in effect on the date
the Products are delivered to TRMC. Notwithstanding any other provision herein,
any and all Products that leave the Terminals shall meet all relevant ASTM, EPA,
federal and state specifications.
(c)    Liability for Commingled Storage. TLO shall exercise reasonable care to
ensure that all Products delivered by third parties into commingled storage with
TRMC’s Products meet applicable Product specifications for such Product that are
customary in the location of the

16









--------------------------------------------------------------------------------




Terminal. In the event that TRMC’s Products are commingled with third-party
Products that do not comply with the minimum quality standards set forth in this
Agreement, TLO shall be liable for all loss, damage and cost incurred thereby.
17.
MEASUREMENT AND VOLUME LOSSES

(a)    Methods of Measurement. All quantities of Products received or delivered
by or into truck or rail shall be measured and determined based upon the meter
readings at each Terminal, as reflected by delivery tickets or bills of lading,
or if such meters are unavailable, by applicable calibration tables. All
quantities of Products received and delivered by pipeline at each Terminal shall
be measured and determined based upon the meter readings of the pipeline
operator, as reflected by delivery tickets, or if such meters are unavailable,
by applicable calibration tables. Deliveries by book transfer shall be reflected
by entries in the books of TLO. All quantities shall be adjusted to net gallons
at 60° F in accordance with ASTM D-1250 Petroleum Measurement Tables, or latest
revisions thereof. Meters and temperature probes shall be calibrated according
to applicable API standards. TRMC shall have the right, at its sole expense, and
in accordance with rack location procedure, to independently certify such
calibration. Storage tank gauging shall be performed by TLO’s personnel. TLO’s
gauging shall be deemed accurate unless challenged by an independent certified
gauger. TRMC may perform joint gauging at its sole expense with TLO’s personnel
at the time of delivery or receipt of Product, to verify the amount involved. If
TRMC should request an independent gauger, such gauger must be acceptable to TLO
and such gauging shall be at TRMC’s sole expense.
(b)    Measurement and Volume Loss Control Practices. From the date hereof for a
period of six (6) Months, the Parties agree to adopt the applicable measurement
and volume loss control practices of BP Plc at the Terminals as of the date
hereof. The Parties agree to renegotiate the applicable measurement and volume
loss control practices at the end of the six (6) Month period, with the intent
for the tolerance percentage of volume loss to be at the industry standard of
0.25%.
18.
PRODUCT DELIVERIES, RECEIPTS AND WITHDRAWALS

(a)    Product Deliveries. All supervised deliveries, receipts and withdrawals
hereunder shall be made at such times as may be required by TRMC upon prior
notice and approval by TLO, all in accordance with the agreed-upon scheduling.
Unsupervised deliveries, receipts and withdrawals shall be made only with TLO’s
prior approval and in strict accordance with TLO’s current operating procedures
for the Terminals. TRMC warrants that all vehicles permitted to enter the
Terminals on behalf of TRMC shall meet all requirements and standards
promulgated by applicable regulatory authority including the Department of
Transportation, the Occupational Safety and Health Administration, and the EPA.
TRMC further warrants that it shall only send to the Terminals those employees,
agents and other representatives acting on behalf of and at TRMC’s direction who
have been properly instructed as to the characteristics and safe hauling methods
associated with the Products to be loaded and hauled. TRMC further agrees to be
responsible to TLO for the performance under this Agreement by its agents and/or
representatives receiving or delivering Products at the Terminals.

17









--------------------------------------------------------------------------------




(b)    Loading Devices. TRMC shall withdraw from the Terminals only those
Products that it is authorized to withdraw hereunder. TRMC shall neither
duplicate nor permit the duplication of any loading device (i.e., card lock
access), provided hereunder. TRMC shall be fully and solely responsible for all
Products loaded through the use of the loading devices issued to TRMC in
accordance with this Agreement; provided however, that TRMC shall not have any
responsibility or liability hereunder in the event that the load authorization
system provided hereunder fails or malfunctions in any way unless a credit
department override is provided, which authorizes TRMC to load the Products.
(c)    Legal Compliance. Both Parties shall abide by all federal, state and
local statutes, laws and ordinances and all rules and regulations which are
promulgated by TLO and which are either furnished to TRMC or posted at the
Terminals, with respect to the use of the Terminals as herein provided. It is
understood and agreed by TRMC that these rules and regulations may be changed,
amended or modified by TLO at any time. All changes, amendments and
modifications shall become binding upon TRMC ten (10) days following the posting
of a copy at the affected Terminals or the receipt by TRMC of a copy, whichever
occurs sooner.
(d)    TRMC Representatives. For all purposes hereunder, TRMC’s jobbers,
distributors, Carriers, haulers and other customers designated in writing or
otherwise by TRMC to have loading privileges under this Agreement or having
possession of any loading device furnished to TRMC pursuant to this Agreement,
together with their respective officers, servants and employees, shall, when
they access the Terminals, be deemed to be representatives of TRMC.
19.
DELIVERIES INTO TRANSPORT TRUCKS

Prior to transporting any Products loaded into transport trucks at the
Terminals, TLO shall make or cause to be made, the following certifications on
the delivery receipt or bill of lading covering the Products received:
“If required by 49 CFR 172.204, this is to certify that the above-named
materials are properly classified, described, packaged, marked and labeled, and
are in proper condition for transportation according to the applicable
regulations of the Department of Transportation. Carrier hereby certifies that
the cargo tank used for this shipment is a proper container for the commodity
loaded therein and complies with Department of Transportation specifications and
certifies that cargo tank is properly placarded and marked to comply with
regulations pertaining to hazardous materials.”
TLO shall require each Carrier coming into the Terminals to expressly agree in
writing to be bound by the provisions of a carrier access agreement with respect
to withdrawals and loading of Products hereunder, to conduct its operations at
the Terminals in a safe manner, in accordance with all Applicable Law.

18









--------------------------------------------------------------------------------




20.
ACCOUNTING PROVISIONS AND DOCUMENTATION

(a)    Required Reports. TLO shall furnish TRMC with the following reports
covering services hereunder involving TRMC’s Products:
(i)    within ten (10) Business Days following the end of the Month, a statement
showing, by Product: (A) TRMC’s monthly aggregate deliveries into the Terminals;
(B) TRMC’s monthly receipts from the Terminals; (C) calculation of all TRMC’s
monthly storage and handling fees; (D) TRMC’s opening inventory for the
preceding Month; (E) appropriate volume loss adjustments (as applicable in
accordance with Section 17); (F) TRMC’s closing inventory for the preceding
Month; and (G) the actual volumes of TLO third party throughput handled at the
Terminals during a Month up to 6,500 bpd, pursuant to Section 5(e);
(ii)    a copy of any meter calibration report, to be available for inspection
upon reasonable request by TRMC at the Terminals following any calibration;
(iii)    upon delivery from the Terminals, a hard copy bill of lading to the
Carrier for each delivery; upon reasonable request only, a hard copy bill of
lading shall be provided to TRMC’s accounting group; upon each delivery from the
Terminals, bill of lading information shall be sent electronically through a
mutually agreeable system; and
(iv)    transfer documents for each in-tank transfer.
(b)    Required Maintenance of Truck Loading Capabilities. TLO shall be required
to maintain the capabilities to support truck load authorization technologies at
each Terminal.
21.
AUDIT AND CLAIMS PERIOD

Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement, and shall have the right to
audit such records at any reasonable time or times during the Term and for a
period of up to three years after termination of this Agreement. Claims as to
shortage in quantity or defects in quality shall be made by written notice
within ninety (90) days after the delivery in question or shall be deemed to
have been waived.
22.
LIEN WAIVERS

TLO hereby waives, relinquishes and releases any and all liens, including
without limitation, any and all warehouseman’s liens, custodian’s liens, rights
of retention and/or similar rights under all applicable laws, which TLO would or
might otherwise have under or with respect to the Products throughput, stored or
handled hereunder. TLO further agrees to furnish documents reasonably acceptable
to TRMC and its lender(s) (if applicable), and to cooperate with TRMC in
assuring and demonstrating that Products titled in TRMC’s name shall not be
subject to any lien on the Terminals or TLO’s Products throughput or stored
there.

19









--------------------------------------------------------------------------------




23.
LIMITATION ON LIABILITY

Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, incidental, or punitive damages, or for loss of
profits or revenues (collectively referred to as “special damages”) incurred by
such Party or its affiliated Persons that arise out of or relate to this
Agreement, REGARDLESS OF WHETHER ANY SUCH CLAIM ARISES UNDER OR RESULTS FROM
CONTRACT, NEGLIGENCE, OR STRICT LIABILITY OF THE PARTY WHOSE LIABILITY IS BEING
WAIVED HEREBY; provided that the foregoing limitation is not intended and shall
not affect special damages imposed in favor of unaffiliated Persons that are not
Parties to this Agreement.
24.
INDEMNITIES

(a)    TLO Indemnities. Notwithstanding anything else contained in this
Agreement or any Terminal Service Order, TLO shall release, defend, protect,
indemnify, and hold harmless TRMC from and against any and all demands, claims
(including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (i) personal or bodily injury to, or death of the employees
of TRMC and, as applicable, its Carriers, customers, representatives, and
agents, (ii) loss of or damage to any property, products, material, and/or
equipment belonging to TRMC and, as applicable, its Carriers, customers,
representatives, and agents, and each of their affiliates, contractors, and
subcontractors (except for those volume losses of Products provided for in
Section 17), (iii) loss of or damage to any other property, products, material,
and/or equipment of any other description (except for those volume losses of
Products provided for in Section 17), and/or personal or bodily injury to, or
death of any other Person or Persons; and with respect to clauses (i) through
(iii) above, which is caused by or resulting in whole or in part from the acts
and omissions of TLO in connection with the ownership or operation of the
Terminals and the services provided hereunder, and, as applicable, its carriers,
customers (other than TRMC), representatives, and agents, or those of their
respective employees with respect to such matters, and (iv) any losses incurred
by TRMC due to violations of this Agreement by TLO, or, as applicable, its
customers (other than TRMC), representatives, and agents; PROVIDED THAT TLO
SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TRMC FROM AND AGAINST ANY
CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF TRMC.
(b)    TRMC Indemnities. Notwithstanding anything else contained in this
Agreement or any Terminal Service Order, TRMC shall release, defend, protect,
indemnify, and hold harmless TLO and, and each of its affiliates, officers,
directors, shareholders, agents, employees, successors-in-interest, and
assignees from and against any and all demands, claims (including third-party
claims), losses, costs, suits, or causes of action (including, but not limited
to, any judgments, losses, liabilities, fines, penalties, expenses, interest,
reasonable legal fees, costs of suit, and damages, whether in law or equity and
whether in contract, tort, or otherwise) for or relating to

20









--------------------------------------------------------------------------------




(i) personal or bodily injury to, or death of the employees of TLO and, as
applicable, its carriers, customers, representatives, and agents; (ii) loss of
or damage to any property, products, material, and/or equipment belonging to TLO
and, as applicable, its carriers, customers, representatives, and agents, and
each of their respective affiliates, contractors, and subcontractors (except for
those volume losses of Products provided for in Section 17); (iii) loss of or
damage to any other property, products, material, and/or equipment of any other
description (except for those volume losses of Products provided for in Section
17), and/or personal or bodily injury to, or death of any other Person or
Persons; and with respect to clauses (i) through (iii) above, which is caused by
or resulting in whole or in part from the acts and omissions of TRMC, in
connection with TRMC’s and its customers’ use of the Terminals and the services
provided hereunder and TRMC’s Products stored hereunder, and, as applicable, its
Carriers, customers, representatives, and agents, or those of their respective
employees with respect to such matters; and (iv) any losses incurred by TLO due
to violations of this Agreement by TRMC, or, as applicable, its Carriers,
customers, representatives, and agents; PROVIDED THAT TRMC SHALL NOT BE
OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TLO FROM AND AGAINST ANY CLAIMS TO THE
EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF TLO. For the avoidance of doubt, nothing herein shall constitute a
release by TRMC of any volume losses that are caused by the gross negligence,
breach of this Agreement or willful misconduct of TLO.
25.
INSURANCE

(a)    Minimum Limits. At all times during the Term and for a period of two (2)
years after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, TRMC and/or its Carrier (if applicable)
shall maintain at their expense the below listed insurance in the amounts
specified below which are minimum requirements. TRMC shall require that Carrier
cause all of its contractors providing authorized drivers or authorized
vehicles, to carry such insurance, and TRMC shall be liable to TLO for their
failure to do so. Such insurance shall provide coverage to TLO and such
policies, other than Worker’s Compensation Insurance, shall include TLO as an
Additional Insured. Each policy shall provide that it is primary to and not
contributory with any other insurance, including any self-insured retention,
maintained by TLO (which shall be excess) and each policy shall provide the full
coverage required by this Agreement. All such insurance shall be written with
carriers and underwriters acceptable to TLO, and eligible to do business in the
states where the Terminals are located and having and maintaining an A.M. Best
financial strength rating of no less than “A-” and financial size rating no less
than “VII”; provided that TRMC and/or the Carrier may procure worker’s
compensation insurance from the state fund of the state where the Terminal(s)
are located. All limits listed below are required MINIMUM LIMITS:
(i)    Workers Compensation and Occupational Disease Insurance which fully
complies with Applicable Law of the state where each Terminal is located, in
limits not less than statutory requirements;
(ii)    Employers Liability Insurance with a minimum limit of $1,000,000 for
each accident, covering injury or death to any employee which may be outside the
scope

21









--------------------------------------------------------------------------------




of the worker’s compensation statute of the jurisdiction in which the worker’s
service is performed, and in the aggregate as respects occupational disease;
(iii)    Commercial General Liability Insurance, including contractual liability
insurance covering Carrier’s indemnity obligations under this Agreement, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limits as may be required
by TLO or by Applicable Law from time to time. This policy shall include Broad
Form Contractual Liability insurance coverage which shall specifically apply to
the obligations assumed in this Agreement by TRMC;
(iv)    Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by TRMC or by Applicable Law from time to time. Coverage must assure
compliance with Sections 29 and 30 of the Motor Carrier Act of 1980 and all
applicable rules and regulations of the Federal Highway Administration’s Bureau
of Motor Carrier Safety and Interstate Commerce Commissioner (Form MCS 90
Endorsement). Limits of liability for this insurance must be in accordance with
the financial responsibility requirement of the Motor Carrier Act, but not less
than $1,000,000 per occurrence;
(v)    Excess (Umbrella) Liability Insurance with limits not less than
$4,000,000 per occurrence. Additional excess limits may be utilized to
supplement inadequate limits in the primary policies required in items (ii),
(iii), and (iv) above;
(vi)    Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; cleanup costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and
(vii)    Property Insurance, with a limit of no less than $1,000,000, which
property insurance shall be first-party property insurance to adequately cover
TRMC’s owned property; including personal property of others.
(b)    Waiver of Subrogation. All such policies must be endorsed with a Waiver
of Subrogation endorsement, effectively waiving rights of recovery under
subrogation or otherwise, against TLO, and shall contain where applicable, a
severability of interest clause and a standard cross liability clause.
(c)    Copies of Insurance Certificates or Policies. Upon execution of this
Agreement and prior to the operation of any equipment by TRMC, Carrier or its
authorized drivers at the Terminals, TRMC and/or Carrier will furnish to TLO,
and at least annually thereafter (or at any other times upon request by TLO)
during the Term (and for any coverage maintained on a “claims-made” basis, for
two (2) years after the termination of this Agreement), insurance

22









--------------------------------------------------------------------------------




certificates and/or certified copies of the original policies to evidence the
insurance required herein, including on behalf of Carrier’s contractors
providing authorized vehicles or authorized drivers. Such certificates shall be
in the form of the “Accord” Certificate of Insurance, and reflect that they are
for the benefit of TLO and shall provide that there will be no material change
in or cancellation of the policies unless TLO is given at least thirty (30) days
prior written notice. Certificates providing evidence of renewal of coverage
shall be furnished to TLO prior to policy expiration.
(d)    Responsibility for Deductibles. TRMC and/or Carrier shall be solely
responsible for any deductibles or self-insured retention.
26.
GOVERNMENT REGULATIONS

(a)    Party Certification. Each Party certifies that none of the Products
covered by this Agreement were derived from crude petroleum, petrochemical, or
gas which was produced or withdrawn from storage in violation of any federal,
state or other governmental law, nor in violation of any rule, regulation or
promulgated by any governmental agency having jurisdiction in the premises.
(b)    Compliance with Applicable Law. The Parties are entering into this
Agreement in reliance upon and shall comply in all material respects with all
Applicable Law which directly or indirectly affects the Products throughput
hereunder, or any receipt, throughput delivery, transportation, handling or
storage of Products hereunder or the ownership, operation or condition of each
Terminal. Each Party shall be responsible for compliance with all Applicable Law
associated with such Party’s respective performance hereunder and the operation
of such Party’s facilities. In the event any action or obligation imposed upon a
Party under this Agreement shall at any time be in conflict with any requirement
of Applicable Law, then this Agreement shall immediately be modified to conform
the action or obligation so adversely affected to the requirements of the
Applicable Law, and all other provisions of this Agreement shall remain
effective.
(c)    Material Change in Applicable Law. If during the Term, any new Applicable
Law becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement and which has a material adverse economic impact upon a Party, either
Party, acting in good faith, shall have the option to request renegotiation of
the relevant provisions of this Agreement or a Terminal Service Order with
respect to future performance. The Parties shall then meet to negotiate in good
faith amendments to this Agreement or to an applicable Terminal Service Order
that will conform to the new Applicable Law while preserving the Parties’
economic, operational, commercial and competitive arrangements in accordance
with the understandings set forth herein.

23









--------------------------------------------------------------------------------




27.
SUSPENSION OF REFINERY OPERATIONS

(a)    No Termination. This Agreement shall continue in full force and effect
regardless of whether TRMC decides to permanently or indefinitely suspend
refining operations at any Refinery for any period.
(b)    Curtailment Fee. For any Month during which TRMC does not throughput any
volumes of Products at an affected Terminal, TRMC shall be permitted to reduce
its Minimum Throughput Commitment by an amount equal to the Stipulated Volume
for such affected Terminal(s), provided that TRMC pays TLO a fee for such Month
(a “Curtailment Fee”). Curtailment Fees for each applicable Month shall be equal
to (i) such Terminal’s Stipulated Volume multiplied by (ii) the number of days
in the Month, multiplied by (iii) the weighted average monthly Terminalling
Service Fee incurred by TRMC at such Terminal during the twelve (12) Months
immediately preceding the Refinery’s suspension of operations. For the avoidance
of doubt, for the purposes of calculating Shortfall Payments during any Month in
which TRMC pays TLO a Curtailment Fee, volume shortfalls shall be determined by
deducting volumes throughput at the Terminals by TRMC during such Month from the
Minimum Throughput Commitment reduced by an amount equal to the Stipulated
Volume for such affected Terminal(s).
(c)    Continued Liability for Shortfall Payments. If refining operations at any
of the Refineries are suspended for any reason (including Refinery turnarounds
and other scheduled maintenance), then TRMC shall remain liable for Shortfall
Payments under this Agreement for the duration of the suspension.
28.
FORCE MAJEURE

(a)    Definitions and Notice. As soon as possible upon the occurrence of a
Force Majeure, TLO shall provide TRMC with written notice of the occurrence of
such Force Majeure (a “Force Majeure Notice”). TLO shall identify in such Force
Majeure Notice the approximate length of time that TLO reasonably believes in
good faith such Force Majeure shall continue (the “Force Majeure Period”). For
the duration of the Force Majeure Period, TRMC shall be permitted to reduce its
Minimum Throughput Commitment as provided in Section 29(b). If TLO advises in
any Force Majeure Notice that it reasonably believes in good faith that the
Force Majeure Period shall continue for more than twelve (12) consecutive
Months, then, subject to Section 29 below, at any time after TLO delivers such
Force Majeure Notice, either Party may terminate this Agreement solely with
respect to the affected Terminal(s), but only upon delivery to the other Party
of a notice (a “Termination Notice”) at least twelve (12) Months prior to the
expiration of the Force Majeure Period; provided, however; that such Termination
Notice shall be deemed cancelled and of no effect if the Force Majeure Period
ends prior to the expiration of such twelve (12)-Month period. For the avoidance
of doubt, neither Party may exercise its right under this Section 28(a) to
terminate this Agreement as a result of a Force Majeure with respect to any
Terminal that has been unaffected by, or has been restored to working order
since, the applicable Force Majeure, including pursuant to a Restoration.

24









--------------------------------------------------------------------------------




(b)    Revocation of TRMC Termination Notice. Notwithstanding the foregoing, if
TRMC delivers a Termination Notice to TLO (the “TRMC Termination Notice”) and,
within thirty (30) days after receiving such TRMC Termination Notice, TLO
notifies TRMC that TLO reasonably believes in good faith that it shall be
capable of fully performing its obligations under this Agreement within a
reasonable period of time and TRMC mutually agrees (which agreement shall not be
unreasonably withheld), then the TRMC Termination Notice shall be deemed revoked
and the applicable portion of this Agreement shall continue in full force and
effect as if such TRMC Termination Notice had never been given.
29.
CAPABILITIES OF FACILITIES

(a)    Service Interruption. Subject to Force Majeure and interruptions for
routine repair and maintenance, consistent with customary terminal industry
standards, TLO shall use reasonable commercial efforts to minimize the
interruption of service at each Terminal and any portion thereof. TLO shall
promptly inform TRMC operational personnel of any anticipated partial or
complete interruption of service at any Terminal, including relevant information
about the nature, extent, cause and expected duration of the interruption and
the actions TLO is taking to resume full operations, provided that TLO shall not
have any liability for any failure to notify, or delay in notifying, TRMC of any
such matters except to the extent TRMC has been materially prejudiced or damaged
by such failure or delay.
(b)    Restoration of Reserved Capacity. Subject to Force Majeure and
interruptions for routine repair and maintenance, consistent with customary
terminal industry standards, TLO shall maintain each Terminal in a condition and
with a capacity sufficient to throughput a volume of TRMC’s Products at least
equal to the respective Reserved Capacity for such Terminal. TLO’s obligations
may be temporarily suspended during the occurrence of, and for the entire
duration of, a Force Majeure or any interruption of service that prevents TLO
from terminalling the Reserved Capacity hereunder. To the extent TLO is
prevented from terminalling volumes equal to the full Reserved Capacity for
reasons of Force Majeure or other interruption of service, then TRMC’s
obligation to throughput the Minimum Throughput Commitment and pay any Shortfall
Payment shall be reduced proportionately in an amount not to exceed the
Stipulated Volume for the affected Terminal. At such time as TLO is capable of
terminalling volumes equal to the Reserved Capacity, TRMC’s obligation to
throughput the full Minimum Throughput Commitment shall be restored. If for any
reason, including, without limitation, a Force Majeure event, the throughput
capacity of any Terminal should fall below the Reserved Capacity for that
Terminal, then within a reasonable period of time after the commencement of such
reduction, TLO shall make repairs to the Terminal to restore the capacity of
such Terminal to that required for throughput of the Reserved Capacity
(“Restoration”). Except as provided below in Section 29(c), all of such
Restoration shall be at TLO’s cost and expense, unless the damage creating the
need for such repairs was caused by the negligence or willful misconduct of
TRMC, its employees, agents or customers or the failure of TRMC’s Products to
meet the specifications as provided for in Section 16(a).
(c)    Capacity Resolution. In the event of the failure of TLO to maintain any
Terminal in a condition and with a capacity sufficient to throughput a volume of
TRMC’s Products equal

25









--------------------------------------------------------------------------------




to the respective Stipulated Volume for such Terminal, then either Party shall
have the right to call a meeting between executives of both Parties by providing
at least two (2) Business Days’ advance written notice. Any such meeting shall
be held at a mutually agreeable location and will be attended by executives of
both Parties each having sufficient authority to commit his or her respective
Party to a Capacity Resolution (hereinafter defined). At the meeting, the
Parties will negotiate in good faith with the objective of reaching a joint
resolution for the Restoration of capacity on the Terminal which will, among
other things, specify steps to be taken by TLO to fully accomplish Restoration
and the deadlines by which the Restoration must be completed (the “Capacity
Resolution”). Without limiting the generality of the foregoing, the Capacity
Resolution shall set forth an agreed upon time schedule for the Restoration
activities. Such time schedule shall be reasonable under the circumstances,
consistent with customary terminal industry standards and shall take into
consideration TLO’s economic considerations relating to costs of the repairs and
TRMC’s requirements concerning its refining and marketing operations. TLO shall
use commercially reasonable efforts to continue to provide storage and
throughput of TRMC’s Products at the affected Terminal, to the extent the
Terminal has capability of doing so, during the period before Restoration is
completed. In the event that TRMC’s economic considerations justify incurring
additional costs to restore the Terminal in a more expedited manner than the
time schedule determined in accordance with the preceding sentence, TRMC may
require TLO to expedite the Restoration to the extent reasonably possible,
subject to TRMC’s payment, in advance, of the estimated incremental costs to be
incurred as a result of the expedited time schedule. In the event the Parties
agree to an expedited Restoration plan in which TRMC agrees to fund a portion of
the Restoration cost, then neither Party shall have the right to terminate this
Agreement in connection with a Force Majeure, so long as such Restoration is
completed with due diligence, and TRMC shall pay its portion of the Restoration
costs to TLO in advance based on an estimate based on reasonable engineering
standards promulgated by the Association for Facilities Engineering. Upon
completion, TRMC shall pay the difference between the actual portion of
Restoration costs to be paid by TRMC pursuant to this Section 29(c) and the
estimated amount paid under the preceding sentence within thirty (30) days after
receipt of TLO’s invoice therefor, or, if appropriate, TLO shall pay TRMC the
excess of the estimate paid by TRMC over TLO’s actual costs as previously
described within thirty (30) days after completion of the Restoration.
(d)    Restoration. If at any time after the occurrence of (x) a Partnership
Change of Control or (y) a sale of a Refinery, TLO either (i) refuses or fails
to meet with TRMC within the period set forth in Section 29(c), (ii) fails to
agree to perform a Capacity Resolution in accordance with the standards set
forth in Section 29(c), or (iii) fails to perform its obligations in compliance
with the terms of a Capacity Resolution, TRMC may, as its sole remedy for any
breach by TLO of any of its obligations under Section 29(c), require TLO to
complete a Restoration of the affected Terminal, subject to and to the extent
permitted under the terms, conditions and/or restrictions of applicable leases,
permits and/or Applicable Law. Any such Restoration required under this Section
29(d) shall be completed by TLO at TRMC’s cost. TLO shall use commercially
reasonable efforts to continue to provide storage and throughput of TRMC’s
Products at the affected Terminal, during the period while such Restoration is
being completed. Any work performed by TLO pursuant to this Section 29(d) shall
be performed and

26









--------------------------------------------------------------------------------




completed in a good and workmanlike manner consistent with applicable industry
standards and in accordance with all Applicable Law. Additionally, during such
period after the occurrence of (x) a Partnership Change of Control or (y) a sale
of a Refinery, TRMC may exercise any remedies available to it under this
Agreement (other than termination), including the right to immediately seek
temporary and permanent injunctive relief for specific performance by TLO of the
applicable provisions of this Agreement, including, without limitation, the
obligation to make Restorations as described herein.
(e)    Throughput Right of First Refusal. Unless otherwise specified in a
Terminal Service Order, all throughput of TRMC’s volumes, along with storage
related to such throughput, shall be on a fungible commingled basis, and TLO may
commingle such Products with Products of third parties of like grade and kind.
TLO shall have the right to enter into arrangements with third parties to
throughput Products at each Terminal and provide storage related to such
throughput; provided however, that (i) TLO shall not enter into any third party
arrangements that would restrict or limit the ability of TRMC to throughput the
Reserved Capacity at each Terminal each Month without TRMC’s consent, and (ii)
TLO shall give TRMC ninety (90) days prior written notice of any proposed
throughput agreement with a third party, and if TRMC makes an offer on terms no
less favorable to TLO than the third-party offer, TLO shall be obligated to
enter into a terminalling agreement with TRMC on the terms set forth in its
proposed offer (“Throughput Right of First Refusal”). If TRMC does not exercise
its Throughput Right of First Refusal in the manner set forth above, TLO may,
for the next ninety (90) days, proceed with the negotiation of the third-party
terminalling agreement. If no third-party terminalling agreement is consummated
during such ninety-day period, the terms and conditions of this Section 29(e)
shall again become effective.
(f)    Storage Tank Heels. All Tank Heels shall be allocated among storage users
on a pro rata basis. Tank Heels cannot be withdrawn from any tank without prior
approval of TLO. For storage tanks and capacities identified on a Terminal
Service Order as dedicated to and used exclusively for the storage and
throughput of TRMC’s Product, TRMC shall be responsible for providing all Tank
Heels required for operation of such tanks.
30.
TERMINATION

(a)    Default. A Party shall be in default under this Agreement if:
(i)    the Party breaches any provision of this Agreement or a Terminal Service
Order, which breach has a material adverse effect on the other Party, and such
breach is not excused by Force Majeure or cured within fifteen (15) Business
Days after notice thereof (which notice shall describe such breach in reasonable
detail) is received by such Party (unless such failure is not commercially
reasonably capable of being cured in such fifteen (15) Business Day period in
which case such Party shall have commenced remedial action to cure such breach
and shall continue to diligently and timely pursue the completion of such
remedial action after such notice);

27









--------------------------------------------------------------------------------




(ii)    the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets; or
(iii)    if either of the Parties is in default as described above, then (i) if
TRMC is in default, TLO may or (ii) if TLO is in default, TRMC may: (A)
terminate this Agreement upon notice to the defaulting Party; (B) withhold any
payments due to the defaulting Parties under this Agreement; and/or (C) pursue
any other remedy at law or in equity.
(b)    Obligation to Cure Breach. If a Party breaches any provision of this
Agreement or a Terminal Service Order, which breach does not have a material
adverse effect on the other Party, the breaching Party shall still have the
obligation to cure such breach.
(c)    Product Removal. TRMC shall, upon expiration or termination of this
Agreement, promptly remove all of its Products including any downgraded and
interface Product and Transmix from the Terminals, and TLO shall remove the
remaining Tank Heels and tank bottoms and deliver them to TRMC or TRMC’s
designee, within thirty (30) days of such termination or expiration. In the
event all of the Product is not removed within such thirty (30) day period, TRMC
shall be assessed a storage fee to all Products held in storage more than thirty
(30) days beyond the termination or expiration of this Agreement until such time
TRMC’s entire Product is removed from the Terminals; provided however, that TRMC
shall not be assessed any storage fees associated with the removal of Product if
TRMC’s ability to remove such Product is delayed or hindered by TLO, its agents
or contractors for any reason.
(d)    Equipment Removal. TRMC shall, upon expiration or termination of this
Agreement, promptly remove any and all of its owned equipment (except those
purchased by TLO pursuant to Section 8(f) above), and restore the Terminals to
their condition prior to the installation of such equipment.
31.
RIGHT TO ENTER INTO A NEW TERMINALLING AGREEMENT

(a)    New Terminalling Services Agreement. Upon termination of this Agreement
or a Terminal Service Order for reasons other than (x) a default by TRMC and (y)
any other termination of this Agreement or a Terminal Service Order initiated by
TRMC pursuant to Section 30, TRMC shall have the right to require TLO to enter
into a new terminalling services agreement with TRMC that (i) is consistent with
the terms set forth in this Agreement, (ii) relates to the same Terminals that
are the subject matter of this Agreement, and (iii) has commercial terms that
are, in the aggregate, equal to or more favorable to TLO than fair market value
terms as would be agreed by similarly-situated parties negotiating at arm’s
length; provided, however;

28









--------------------------------------------------------------------------------




that the term of any such new terminalling services agreement shall not extend
beyond May 31, 2033.
(b)    Terminalling Right of First Refusal. In the event that TLO proposes to
enter into a terminalling services agreement with a third party within two (2)
years after the termination of this Agreement for reasons other than (x) by
default by TRMC and (y) any other termination of this Agreement initiated by
TRMC pursuant to Section 30, TLO shall give TRMC ninety (90) days’ prior written
notice of any proposed new terminalling services agreement with a third party,
including (i) details of all of the material terms and conditions thereof and
(ii) a thirty (30)-day period (beginning upon TRMC’s receipt of such written
notice) (the “Terminalling First Offer Period”) in which TRMC may make a good
faith offer to enter into a new terminalling agreement with TLO (the
“Terminalling Right of First Refusal”). If TRMC makes an offer on terms no less
favorable to TLO than the third-party offer with respect to such terminalling
services agreement during the Terminalling First Offer Period, then TLO shall be
obligated to enter into a terminalling services agreement with TRMC on the terms
set forth in Section 31(a) above. If TRMC does not exercise its Terminalling
Right of First Refusal in the manner set forth above, TLO may, for the next
ninety (90) days, proceed with the negotiation of the third-party terminalling
services agreement. If no third party agreement is consummated during such
ninety-day period, the terms and conditions of this Section 31(b) shall again
become effective.
32.
STORAGE RIGHT OF FIRST REFUSAL

In the event that TLO proposes to enter into a storage agreement with a third
party upon opening up any new storage opportunity at the Terminals during the
Term, TLO shall give TRMC ninety (90) days’ prior written notice of any proposed
new storage agreement with a third party, including (i) details of all of the
material terms and conditions thereof and (ii) a thirty (30)-day period
(beginning upon TRMC’s receipt of such written notice) (the “Storage First Offer
Period”) in which TRMC may make a good faith offer to enter into a new storage
agreement with TLO (the “Storage Right of First Refusal”). If TRMC makes an
offer on terms no less favorable to TLO than the third-party offer with respect
to such storage agreement during the Storage First Offer Period, then TLO shall
be obligated to enter into a storage agreement with TRMC on the terms set forth
in its proposed offer. If TRMC does not exercise its Storage Right of First
Refusal in the manner set forth above, TLO may, for the next ninety (90) days,
proceed with the negotiation of the third-party storage agreement. If no third
party agreement is consummated during such ninety-day period, the terms and
conditions of this Section 32 shall again become effective.
33.
SUBCONTRACT

Should TRMC desire to subcontract to a third party (“Replacement Customer”) any
dedicated or commingled storage subject to a Terminal Service Order, TRMC must
notify TLO in writing prior to the proposed start of the subcontract. TLO has
the right to approve any Replacement Customer with such approval being
conditioned based only upon reasonable commercial standards. Unless otherwise
agreed in writing between TRMC and TLO, and between Replacement Customer and
TLO, TRMC will continue to be liable for all terms and

29









--------------------------------------------------------------------------------




conditions of this Agreement related to any subcontracted storage tank,
including but not limited to, remittance of any fees set forth in a Terminal
Service Order applicable to the subcontracted storage tank. TRMC shall be
responsible for collection of any fees due to TRMC from the Replacement
Customer. TRMC and TLO may mutually agree that operational notices concerning
scheduling and similar matters can be directly provided between TLO and any
Replacement Customer.
34.
ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL

(a)    Assignment to TLO. On the Commencement Date, the General Partner shall
assign all of its rights and obligations under this Agreement to the
Partnership. The Partnership shall immediately assign its rights and obligations
hereunder to TLO. Upon such assignment to TLO, TLO shall have all of the
respective rights and obligations set forth herein during the Term.
(b)    TRMC Assignment to Third Party. TRMC shall not assign all of its
obligations hereunder or under a Terminal Service Order without TLO’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed; provided, however; that TRMC may assign this Agreement, without
TLO’s consent, in connection with a sale by TRMC of a Refinery associated with
one of TLO’s Terminals so long as the transferee: (i) agrees to assume all of
TRMC’s obligations under this Agreement with respect to the associated
Terminal(s); and (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by TRMC in its
reasonable judgment.
(c)    TLO Assignment to Third Party. TLO shall not assign its rights or
obligations under this Agreement without TRMC’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that (i) TLO may assign this Agreement without TRMC’s consent in
connection with a sale by TLO of one or more of its Terminals so long as the
transferee: (A) agrees to assume all of TLO’s obligations under this Agreement
with respect to the associated Terminal(s); (B) is financially and operationally
capable of fulfilling the terms of this Agreement, which determination shall be
made by TLO in its reasonable judgment; and (C) is not a competitor of TRMC; and
(ii) TLO shall be permitted to make a collateral assignment of this Agreement
solely to secure working capital financing for TLO.
(d)    Assignment of Terminal Rights or Obligations. If either TRMC or TLO
assigns its rights or obligations as permitted under this Agreement relating to
a specific Terminal, then: (i) the Minimum Throughput Commitment shall be
reduced by the amount of the Stipulated Volume for such assigned Terminal, and
both TRMC’s and TLO’s obligations shall continue with respect to the remaining
Terminals and the adjusted Minimum Throughput Commitment; and (ii) the rights
and obligations relating to the affected Terminal, and its Stipulated Volume,
shall be novated into a new agreement with the assignee, and such assignee shall
be responsible for the performance of the assigning Party’s obligations relating
to the affected Terminal.
(e)    Notification of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any

30









--------------------------------------------------------------------------------




assignment shall promptly notify the other Party of such assignment, regardless
of whether consent is required. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns.
(f)    Partnership Change of Control. TRMC’s obligations hereunder shall not
terminate in connection with a Partnership Change of Control, provided however,
that in the case of a Partnership Change of Control, TRMC shall have the option
to extend the Term as provided in Section 3. TLO shall provide TRMC with notice
of any Partnership Change of Control at least sixty (60) days prior to the
effective date thereof.
35.
NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
hand delivery, when delivered; (b) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (c) if mailed by an internationally recognized overnight express mail
service such as Federal Express, UPS, or DHL Worldwide, one (1) Business Day
after deposit therewith prepaid; or (d) if by e-mail, one Business Day after
delivery with receipt confirmed. All notices will be addressed to the Parties at
the respective addresses as follows:
If to TRMC, to:
Tesoro Refining & Marketing Company LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles L. Magee, General Counsel
phone: (253) 896-8766
email: Charles.L.Magee@tsocorp.com
For all other notices and communications:
Attention: Paul E. Carlson, Director of Supply Operations
phone: (210) 626-4389
email: Paul.E.Carlson@tsocorp.com
If to TLO, to:
Tesoro Logistics Operations LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel

31









--------------------------------------------------------------------------------




phone: (210) 626-4280
email: charles.s.parrish@tsocorp.com
For all other notices and communications:
Attention: Rick D. Weyen, Vice President, Logistics
phone: (210) 626-4379
email: Rick.D.Weyen@tsocorp.com
or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.
36.
CONFIDENTIAL INFORMATION

(a)    Confidential Information and Exceptions Thereto. Each Party shall use
reasonable efforts to retain the other Parties’ Confidential Information in
confidence and not disclose the same to any third party nor use the same, except
as authorized by the disclosing Party in writing or as expressly permitted in
this Section 36. Each Party further agrees to take the same care with the other
Party’s Confidential Information as it does with its own, but in no event less
than a reasonable degree of care. Excepted from these obligations of confidence
and non-use is that information which:
(i)    is available, or becomes available, to the general public without fault
of the receiving Party;
(ii)    was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TLO that was in the possession of TRMC or any of its affiliates as a result of
their ownership or operation of the Terminals prior to the Commencement Date);
(iii)    is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or
(iv)    is independently developed by the receiving Party without reference to
or use of the disclosing Party’s Confidential Information.
For the purpose of this Section 36, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.
(b)    Required Disclosure. Notwithstanding Section 36(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, or is required
to disclose by the listing standards of any applicable

32









--------------------------------------------------------------------------------




securities exchange, any of the disclosing Party’s Confidential Information, the
receiving Party shall promptly advise the disclosing Party of such requirement
to disclose Confidential Information as soon as the receiving Party becomes
aware that such a requirement to disclose might become effective, in order that,
where possible, the disclosing Party may seek a protective order or such other
remedy as the disclosing Party may consider appropriate in the circumstances.
The receiving Party shall disclose only that portion of the disclosing Party’s
Confidential Information that it is required to disclose and shall cooperate
with the disclosing Party in allowing the disclosing Party to obtain such
protective order or other relief.
(c)    Return of Confidential Information. Upon written request by the
disclosing Party, all of the disclosing Party’s Confidential Information in
whatever form shall be returned to the disclosing Party upon termination of this
Agreement or destroyed with destruction certified by the receiving Party,
without the receiving Party retaining copies thereof except that one copy of all
such Confidential Information may be retained by a Party’s legal department
solely to the extent that such Party is required to keep a copy of such
Confidential Information pursuant to Applicable Law, and the receiving Party
shall be entitled to retain any Confidential Information in the electronic form
or stored on automatic computer back-up archiving systems during the period such
backup or archived materials are retained under such Party’s customary
procedures and policies; provided, however, that any Confidential Information
retained by the receiving Party shall be maintained subject to confidentiality
pursuant to the terms of this Section 36, and such archived or back-up
Confidential Information shall not be accessed except as required by Applicable
Law.
(d)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.
(e)    Survival. The obligation of confidentiality under this Section 36 shall
survive the termination of this Agreement for a period of two (2) years.
37.
MISCELLANEOUS

(a)    Amendment or Modification. This Agreement may be amended or modified only
by a written instrument executed by the Parties. Any of the terms and conditions
of this Agreement may be waived in writing at any time by the Party entitled to
the benefits thereof. No waiver of any of the terms and conditions of this
Agreement, or any breach thereof, will be effective unless in writing signed by
a duly authorized individual on behalf of the Party against

33









--------------------------------------------------------------------------------




which the waiver is sought to be enforced. No waiver of any term or condition or
of any breach of this Agreement will be deemed or will constitute a waiver of
any other term or condition or of any later breach (whether or not similar), nor
will such waiver constitute a continuing waiver unless otherwise expressly
provided.
(b)    Integration. This Agreement, together with the Schedules and Terminal
Service Orders, constitutes the entire agreement among the Parties pertaining to
the subject matter hereof and supersedes all prior agreements and understandings
of the Parties in connection therewith. The Parties acknowledge that they have
executed other agreements as of or prior to the Commencement Date, including the
Contribution Agreement, Amendment No. 1 to the Second Amended and Restated
Omnibus Agreement, the Amendment and Restatement of Schedules to the Second
Amended and Restated Omnibus Agreement, the Carson Storage Services Agreement
and the Amendment and Restatement of Schedules to the Amended and Restated
Operational Services Agreement, each by and among the parties thereto. In the
event of conflict with regard to the subject matter hereof between the
above-referenced documents and this Agreement (together with the Schedules and
Terminal Service Orders), this Agreement (together with the Schedules and
Terminal Service Orders) shall control.
(c)    Applicable Law; Forum, Venue and Jurisdiction. This Agreement shall be
governed by the laws of the State of Texas without giving effect to its conflict
of laws principles. Each Party hereby irrevocably submits to the exclusive
jurisdiction of any federal court of competent jurisdiction situated in the
United States District Court for the Western District of Texas, San Antonio
Division, or if such federal court declines to exercise or does not have
jurisdiction, in the district court of Bexar County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of said Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement brought in such Courts, irrevocably waive any claim that any such
action, suit or proceeding brought in any such Court has been brought in an
inconvenient forum and further irrevocably waive the right to object, with
respect to such claim, action, suit or proceeding brought in any such Court,
that such Court does not have jurisdiction over such Party. The Parties hereby
irrevocably consent to the service of process by registered mail, postage
prepaid, or by personal service within or without the State of Texas. Nothing
contained herein shall affect the right to serve process in any manner permitted
by law.
(d)    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
(e)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any Person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a

34









--------------------------------------------------------------------------------




suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
(f)    No Third Party Rights. It is expressly understood that the provisions of
this Agreement do not impart enforceable rights in anyone who is not a Party or
successor or permitted assignee of a Party.
(g)    Jury Waiver. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.
(h)    Each of the Schedules attached hereto and referred to herein is hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.
[Signature Page Follows]



35









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.
TESORO LOGISTICS OPERATIONS
LLC
 
TESORO REFINING & MARKETING
COMPANY LLC
 
 
 
 
 
By:
 /s/ PHILLIP M. ANDERSON
 
By:
 /s/ GREGORY J. GOFF
 
Phillip M. Anderson
 
 
Gregory J. Goff
 
President
 
 
President
 
 
 
 
 
Solely with respect to Section 34(a):
 
Solely with respect to Section 34(a):
TESORO LOGISTICS GP, LLC
 
TESORO LOGISTICS LP
 
 
 
 
 
By:
 /s/ PHILLIP M. ANDERSON
 
By:
Tesoro Logistics GP, LLC, its
 
Phillip M. Anderson
 
 
general partner
 
President
 
 
 
 
 
 
By:
 /s/ PHILLIP M. ANDERSON
 
 
 
 
Phillip M. Anderson
 
 
 
 
President



























    





Signature Page to the Master Terminalling Services Agreement – Southern
California



--------------------------------------------------------------------------------




SCHEDULE A

TERMINALS
Colton
Hathaway
Hynes
San Diego
Vinvale







STIPULATED VOLUMES AND RESERVED CAPACITY


Terminal
Commencement Date until Dec. 31, 2013
Stipulated Volume (bpd)
Commencement Date until Dec. 31, 2013
Reserved Capacity (bpd)
Starting Jan. 1, 2014
Stipulated Volume (bpd)
Starting Jan. 1, 2014
Reserved Capacity (bpd)
Colton
27,700
32,590
30,300
35,645
Hathaway
0
0
0
0
Hynes
26,400
31,060
34,600
40,705
San Diego
15,300
18,000
17,900
21,060
Vinvale
55,600
65,410
65,575
77,145
TOTAL
125,000
147,060
148,375
174,555








Schedule A –
Master Terminalling Services Agreement – Southern California

--------------------------------------------------------------------------------








EXHIBIT 1
FORM OF TERMINAL SERVICE ORDER
([TERMINAL NAME] [ ]- ___, 20__)


This Terminal Service Order is entered as of ___, 20__, by and between Tesoro
Refining & Marketing Company LLC, a Delaware limited liability company, and
Tesoro Logistics Operations LLC, a Delaware limited liability company, pursuant
to and in accordance with the terms of the Master Terminalling Services
Agreement – Southern California dated as of __________, 2013, by and among such
parties and Tesoro Logistics GP, LLC, a Delaware limited liability company, and
Tesoro Logistics LP, a Delaware limited partnership (the “Agreement”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
Pursuant to Section 14 of the Agreement, the parties hereto agree to the
following provisions:
[Insert applicable provisions:
(i)    allocation of throughput capacity by Product and by Terminal, and the
rates by Product for determining the Terminalling Service Fee pursuant to
Section 5;
(ii)    identification of tanks to be utilized for dedicated storage tanks and
the Storage Services Fee pursuant to Section 6;
(iii)    Transmix handling fees pursuant to Section 7;
(iv)    additization pursuant to Section 8;
(v)    special or proprietary additive injection services, including any
installation and maintenance of special additive equipment, pursuant to Section
8(f), and the fees related thereto;
(vi)    biodiesel services and new equipment pursuant to Section 9(c) and the
fees related thereto;
(vii)    ethanol blending services pursuant to Section 10 and the fees related
thereto;
(viii)    reimbursement related to newly imposed taxes pursuant to Section 11;
(ix)    Surcharges related to expenditures as a result of newly imposed laws and
regulations pursuant to Section 12;
(x)    tank cleaning or conversion pursuant to Section 13; and
(xi)    any other services as may be agreed.]
Except as set forth in this Terminal Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Terminal Service Order.
[Signature Page Follows]



Exhibit 1 –
Master Terminalling Services Agreement – Southern California
    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Terminal Service
Order as of the date first written above.
 
TESORO LOGISTICS OPERATIONS
LLC
 
TESORO REFINING &
MARKETING COMPANY LLC
 
 
 
 
 
By:
 
 
By:
 
 
Phillip M. Anderson
 
 
Gregory J. Goff
 
President
 
 
President








Exhibit 1 –
Master Terminalling Services Agreement – Southern California
    



--------------------------------------------------------------------------------




EXHIBIT 2
SHORTFALL PAYMENTS
[exhibit2shortfallpayments.jpg]



Exhibit 2 –
Master Terminalling Services Agreement – Southern California

